Citation Nr: 0935771	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  06-25 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 50 percent for PTSD.

3.  Entitlement to an increased (compensable) rating for 
service-connected hemorrhoids with verrucae accuminata. 

4.  Entitlement to service connection for a heart condition, 
including as secondary to service-connected diabetes 
mellitus.

5.  Entitlement to service connection for hypertension, 
including as secondary to service-connected diabetes 
mellitus.

6.  Entitlement to service connection for emphysema with 
chronic obstructive pulmonary disease (COPD), including as 
secondary to inservice asbestos exposure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to July 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions from the Newark, New 
Jersey, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Veteran testified at a hearing at the RO in August 2009.  
A transcript of the proceeding is of record.  At that 
hearing, he withdrew the issue of entitlement to an increased 
rating for diabetes mellitus.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issues have been recharacterized to comport to the 
evidence of record, and the issues of entitlement to a rating 
in excess of 50 percent for PTSD, an increased rating for 
hemorrhoids, and service connection for heart condition, 
hypertension and emphysema with COPD are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC. 


FINDING OF FACT

The Veteran's PTSD is manifested by nightmares, 
hypervigilance, exaggerated startle response, irritability, 
anxiety, depression, social withdrawal, and difficulty 
establishing and maintaining effective relationships.


CONCLUSION OF LAW

The criteria for an increased rating of 50 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.2, 4.6, 4.7, 
4.10, and 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The VA is required to notify the Veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).  The requirements apply to all five elements of 
a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In this decision, the Board is granting an increased, 50 
percent, rating for the Veteran's PTSD, and remanding the 
issue of entitlement to an even higher rating.  Thus, it is 
not necessary to consider whether the RO satisfied all 
applicable requirements of the VA's duties to notify and 
assist the Veteran before remanding the claim for further 
development and consideration.

II. Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Consideration must be given to the possible entitlement to 
"staged" ratings to compensate a veteran for times since 
filing this initial claim when a disability may have been 
more severe than at other times during the course of his 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's statements regarding the severity of his 
service-connected disability are deemed competent with regard 
to the description of symptoms.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
considered with the clinical evidence in conjunction with the 
appropriate rating criteria.

Diagnostic Code 9411 provides that PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  38 C.F.R. § 4.130.

A 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Id.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Global Assessment of Functioning Scale (GAF) scores are a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), p. 32).  GAF scores ranging between 61 and 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).

The Veteran contends that his PTSD should have been rated 
more than 30 percent disabling.

A VA examination was conducted in August 2006.  The following 
symptoms were noted: hypervigilance, exaggerated startle 
response, depression, and anxiety.  The examiner assigned a 
Global Assessment of Functioning Scale (GAF) of 55.  

A VA examination was conducted in October 2008.  Examination 
noted that the Veteran was alert, oriented, speech was 
normal, and there were no psychiatric symptoms.  However, the 
Veteran reported mild auditory hallucinations in the past.  
There was no suicidal or homicidal ideation.  The following 
symptoms were noted: intrusive thoughts, nightmares, 
irritability, hypervigilance, exaggerated startle response, 
social withdrawal, difficulty establishing and maintaining 
effective relationships, depression, and a high level of 
anxiety.  He must continuously take medication for his PTSD.  
A GAF score of 48 was assigned.  

Evaluating the reported manifestations of the Veteran's PTSD, 
at least some of the criteria for a 50 percent rating appear 
to be met, and have been met throughout the appeal period, 
i.e., more frequent anxiety, and difficulty establishing and 
maintaining effective relationships.  Therefore, a 50 percent 
rating is warranted for the Veteran's PTSD.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.3, 4.10, and 4.130, Diagnostic Code 
9411.

Based on the evidence currently of record, the evidence more 
nearly approximates the criteria for a 50 percent, rather 
than a 70 percent, rating.  The medical evidence does not 
demonstrate findings of obsessional rituals, homicidal or 
suicidal ideation, illogical speech, near continuous panic or 
depression, spatial disorientation, and neglect of personal 
appearance and hygiene (attributable to his service-connected 
disability according to medical personnel), which would be 
indicative of occupational and social impairment with 
deficiencies in most areas.  See Diagnostic Code 9411.  In 
addition reported GAF scores ranged from 48 to 55 during the 
appeal period.  

As the 50 percent rating represented the greatest degree of 
impairment currently shown from the date of request for the 
increased rating to the present, there is no basis for staged 
ratings.  However, additional development is needed to 
determine if the Veteran is entitled to a rating in excess of 
50 percent.


ORDER

Entitlement to an increased, 50 percent, rating for service-
connected PTSD is granted.  To that extent only the appeal is 
granted.




REMAND

At his hearing, the Veteran essentially stated that his PTSD 
and hemorrhoid symptomatology has worsened since his latest 
VA examinations.  When a claimant submits his competent 
testimony that symptoms related to the service-connected 
disability have increased in severity since the last 
evaluation, VA's duty to assist includes providing him with a 
new examination.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992).  

Regarding his PTSD, the examiner who conducted the October 
2008 stated that it was more likely than not that the vast 
majority of the Veteran's psychiatric symptoms were 
attributable to nonservice-connected health-related issues.  
The medical treatment records and examinations of record are 
insufficient for evaluation purposes because they do not 
indicate the extent of impairment attributable to the 
Veteran's nonservice-connected health-related issues and the 
extent of impairment attributable to his service-connected 
PTSD.  See Waddell v. Brown, 5 Vet. App. 454 (1993).  If it 
is medically determined that the impairment attributable to 
nonservice-connected and service-connected conditions cannot 
be distinguished, the benefit-of-the-doubt doctrine requires 
that all such impairment be attributed to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  In addition, the Veteran's claim is being 
remanded to determine if several of the Veteran's health-
related issues warrant service connection.  

Therefore, he should be scheduled for another examination 
prior to a resolution of the issue of entitlement to a rating 
in excess of 50 percent for PTSD.

The Veteran asserts that service connection for a heart 
condition and hypertension is warranted because these 
conditions were caused by his service-connected diabetes 
mellitus.  Another examination is needed to resolve these 
issues.  

The Veteran asserts that service connection for emphysema and 
COPD is warranted because he was exposed to asbestos while on 
active duty.

In claims of service connection for asbestosis or other 
asbestos-related diseases, VA must analyze the veteran's 
claim under the guidelines set forth in Veterans Benefits 
Administration (VBA) Adjudication Procedure Manual M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C.  See Ennis v. 
Brown, 4 Vet. App. 523, 527 (1993).  Then obtain a nexus 
examination to resolve this issue.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  Request the Veteran to report where he 
has received treatment for the 
disabilities at issue, and records from 
those sources should be requested.

2.  Schedule the Veteran for a psychiatric 
examination to determine the nature and 
extent of his PTSD.  All indicated tests, 
including appropriate psychological 
studies with applicable subscales, should 
be conducted.  Send the claims folder to 
the examiner for a review of the Veteran's 
pertinent medical history, including a 
complete copy of this remand.  The 
examiner should indicate whether the 
Veteran's PTSD is severe enough to either 
interfere with his social and occupational 
functioning or to require continuous 
medication; whether his symptoms are 
controlled by continuous medication; 
whether his symptoms decrease work 
efficiency continuously, occasionally, or 
only during periods of significant stress; 
whether he has panic attacks and, if so, 
whether they occur less than once a week, 
once a week, more than once a week, or 
continuously; whether there is memory loss 
and, if so, whether it is of the short-or 
long-term memory and whether it is mild 
(relating to names, directions, or recent 
events) or more severe (relating to one's 
own name, one's own occupation, or the 
names of close relatives); and whether the 
condition is manifested by depressed mood, 
anxiety, suspiciousness, chronic sleep 
impairment, flattened affect, difficulty 
in understanding complex commands, 
impaired judgment and/or abstract 
thinking, disturbances of motivation or 
mood, suicidal ideation, obsessional 
rituals that interfere with routine 
activities, impaired impulse control, 
spatial or temporal disorientation, 
neglect of personal appearance and 
hygiene, gross impairment of thought 
processes or communication, grossly 
inappropriate behavior, persistent 
delusions or hallucinations, persistent 
danger of hurting oneself or others, an 
inability to perform the activities of 
daily living, difficulty in adapting to 
stressful circumstances, difficulty in 
establishing and maintaining effective 
work and/or social relationships, or 
circumstantial, circumlocutory, 
stereotyped, illogical, obscure, or 
irrelevant speech.  The examiner should 
then indicate whether PTSD has caused 
mild, definite, considerable, severe, or 
total social and industrial impairment, 
and whether the Veteran is employable.

The examiner should also render a multi- 
axial diagnosis, including assigning a GAF 
score and explaining what the score means.  
If a psychiatric disorder besides PTSD is 
diagnosed, the examiner should expressly 
indicate whether it is possible to 
distinguish the symptomatology 
attributable to the service-connected PTSD 
from that attributable to any other 
psychiatric impairment or other health-
related issue that is not service 
connected; and, if so, indicate the 
percentage or portion of the assigned GAF 
score representing impairment due to the 
service-connected PTSD.  An opinion should 
also be rendered regarding whether any 
separately diagnosed disorders are deemed 
caused or aggravated by the Veteran's 
PTSD.  All examination findings, along 
with the complete rationale for each 
opinion expressed and conclusion reached, 
should be set forth.

3.  Schedule the Veteran for a VA 
examination to determine the severity of 
impairment caused by the Veteran's 
hemorrhoids.  The examiner should 
specifically provide an opinion as to 
whether the appellant's hemorrhoids 
present with: (a) persistent bleeding and 
with secondary anemia, or with fissures; 
or, (b) are large or thrombotic, 
irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.

4.  Schedule the Veteran for a 
cardiovascular examination to determine 
the etiology and severity of his heart 
condition, including hypertension.  The 
Veteran's claims folder must be made 
available to the physician in conjunction 
with the review.  The physician should 
render an opinion as to whether it is at 
least as likely as not (i.e., probability 
of 50 percent or greater) that any 
currently diagnosed heart condition, 
including hypertension, is caused or 
aggravated by his service-connected 
diabetes mellitus, and, if so, what level 
of disability is attributable to such 
aggravation.  The physician should provide 
a rationale for the opinion provided.

5.  Request that the Veteran complete the 
asbestos questionnaire, or otherwise 
provide a statement of detailed 
information (employer, dates of 
employment, location of employment, job 
responsibilities, etc.) of any post- 
service evidence of occupational or other 
asbestos exposure.  If he identifies any 
instances of post-service occupational 
asbestos exposure, attempt to contact the 
employer identified, and request copies of 
all available medical records and 
personnel records indicating the Veteran's 
job duties and any potential occupational 
exposure to asbestos.

6.  Schedule the Veteran for a respiratory 
examination to determine the nature and 
etiology of any current respiratory 
disability to include emphysema and COPD.  
The examiner should review the claims 
folder prior to examination.  The 
physician should render an opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that any current respiratory 
disorder is related to service.  The 
examiner should explore the Veteran's 
history regarding tobacco use and other 
pertinent risk factors for emphysema and 
COPD and opine as to the etiology of any 
current respiratory diagnoses.

7.  Then readjudicate the claims.  If any 
claim continues to be denied, send the 
Veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


